Citation Nr: 1018150	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic sinus 
disability, to include sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, Mr. H.W., Jr.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim of entitlement 
to service connection for a chronic sinus disability, to 
include sinusitis.  

The Veteran, his witness, and his representative appeared at 
the VA Satellite Regional Office in San Antonio, Texas, in 
May 2009 to present oral testimony and evidence in support of 
his claim before the undersigned traveling Veterans Law 
Judge.  The transcript of this hearing has been obtained and 
associated with the evidence.

In June 2009, the Board remanded the case to the RO via the 
Appeals Management Center for additional evidentiary and 
procedural development, including obtaining additional 
treatment records since 2007 and providing the Veteran with a 
medical examination.  The case was readjudicated thereafter 
in a January 2010 supplemental statement of the case and the 
prior denial was confirmed.  The case was returned to the 
Board in April 2010 and the Veteran now continues his appeal.

Please note that this appeal has been advanced on the Board's 
docket in consideration of the appellant's advanced age, 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.




REMAND

The Board notes that in February 2006, in response to VA's 
request for the Veteran's service treatment records, the 
National Personnel Records Center (NPRC) determined that the 
Veteran's military records were likely to have been destroyed 
in the July 1973 fire at the NPRC's records storage facility 
in St. Louis, Missouri.  Documents associated with the 
Veteran's claims file show that efforts were undertaken by VA 
during the course of the claim to locate any available 
surviving records, including morning reports or other 
alternative records that could support the Veteran's claim.  
In this regard, the Veteran testified at his hearing before 
the Board in May 2009 that he had been hospitalized for 
several weeks during service for treatment of sinusitis in 
Leicester, England, in an old building that had been 
commandeered and staffed by American military medical 
personnel as a field hospital for American servicemen.  The 
Veteran also testified that he served on active duty in the 
United States Army Air Force (the precursor to the United 
States Air Force).  However, a review of the claims folder 
shows that no search was undertaken for these records.  As 
these records are pertinent to the Veteran's claim, and as VA 
has a heightened duty to assist the claimant in developing 
the claim, the case should be remanded so that efforts may be 
undertaken to obtain these records.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).  

With regard to the Veteran's alleged in-service hospital 
treatment for sinusitis in Leicester, England, the Board has 
conducted some informal online research that indicates that 
during World War II, the United States Army's military field 
hospitals in the Leicester, England area included the 49th 
Station Hospital, in Diddington, England, which was the venue 
where most servicemen received their treatment, and the 2d 
Evacuation Hospital, which was the primary hospital treatment 
facility for United States Army Air Force patients.  The 
Board includes this information to aid the RO in its search.

The Board acknowledges that the Veteran is 92 years old at 
the time of this writing and it deeply regrets the additional 
delay in adjudication of his claim that this remand for 
evidentiary development will impose upon him.  However, VA is 
bound by law to fully comply with its duty to assist the 
Veteran in obtaining outstanding evidence relevant to his 
claim upon receiving notice of its existence.  See Moore v. 
Derwinski, 2 Vet. App. 375, 276 (1992); Gross v. Derwinski, 2 
Vet. App. 551, 552 (1992); see also Sagainza v. Derwinski, 1 
Vet. App. 575, 580 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided with a 
NA Form 13055 and asked to provide, to the 
best of his recollection, his dates of 
hospitalization in service for treatment 
of sinusitis in Leicester, England, to 
within 3 months or less. 

2.  Thereafter, the RO should undertake 
reasonable efforts to search for 
alternative records that may support the 
Veteran's factual assertion of receiving 
in-patient treatment for sinusitis at an 
Army field hospital in the vicinity of 
Leicester, England, during the time period 
reported.  The search should concentrate 
on those records pertinent to the 49th 
Station Hospital, in Diddington, England, 
and the 2d Evacuation Hospital in 
Leicester, England.  This search should 
also include a query to the National 
Archives and Records Administration for 
any relevant records in its possession.

The above search should be carefully 
documented and all documentation 
pertaining to this search must be 
associated with the Veteran's claims file, 
whether or not the search is successful in 
obtaining the records sought.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claim of 
entitlement to service connection for a 
chronic sinus disability, to include 
sinusitis, should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case, and an adequate 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

